June 6, 2013




                                JUDGMENT

                   The Fourteenth Court of Appeals
                         RANDI GOLDBERG, Appellant

NO. 14-11-01091-CV                    V.

                             TRACY ZINN, Appellee
                             ____________________


      This cause, an appeal from the judgment in favor of appellee, Tracy Zinn,
signed October 24, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Randi Goldberg, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.